An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1380
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     15 April 2014


IN THE MATTER OF:                              Mecklenburg County
                                               Nos. 13 JA 260-61
T.S., A.J.




      Appeal by respondent from order entered 10 September 2013

by   Judge   Kimberly      Best-Staton    in   Mecklenburg        County   District

Court.     Heard in the Court of Appeals 31 March 2014.


      Twyla   Hollingsworth-Richardson  for   petitioner-appellee
      Mecklenburg County Department of Social Services, Division
      of Youth and Family Services.

      Doughton Rich Blancato PLLC, by William A. Blancato for
      guardian ad litem.

      David A. Perez for respondent-appellant.


      DAVIS, Judge.


      S.S. (“Respondent”), the mother of A.J. (“Arthur”), born in

November     2000,   and    T.S.    (“Thomas”),1     born    in    October    2002,

appeals from an order adjudicating the minor children                        to be

1
  Pseudonyms are used throughout this opinion to protect the
privacy of the minor children and for ease of reading. N.C.R.
App. P.3.1(b).
                                           -2-
neglected and dependent juveniles.                      After careful review, we

affirm.

                                 Factual Background

      On   25    April    2013,    the     Mecklenburg      County    Department    of

Social Services, Division of Youth and Family Services (“YFS”)

filed a juvenile petition alleging that Arthur and Thomas were

neglected and dependent juveniles.                     The petition alleged that

(1) Respondent was abusing substances — specifically marijuana

and     Xanax;    (2)     she   had   left       the    children     alone   or   with

inappropriate supervision; and (3) the children had “miss[ed] an

inordinate       amount    of     school    in     Mecklenburg       County.”      The

petition also alleged that (1) Arthur’s father (“Mr. H.”) is

disabled and lives in a nursing home; and (2) Thomas’s father

(“Mr.    S.”)    had    become    very     ill    and    was   hospitalized.       The

petition indicated that Thomas had previously resided with his

father but was now living with Respondent full-time due to his

father’s recent hospitalization.                 YFS obtained nonsecure custody

of the children on 25 April 2013.

      On 6 June 2013, Respondent entered into a Mediated Petition

Agreement with YFS and the children’s guardian ad litem.                           The

Agreement contained stipulated facts and was prefaced by the

following statement:
                                            -3-
            This agreement is based on the parties’
            discussions during the mediation process and
            contains the parties’ mutually acceptable
            understanding of the issues discussed.    The
            parties acknowledge that they have entered
            this   agreement  knowingly,   intelligently,
            voluntarily, and with a full understanding
            that this agreement will be submitted to the
            Court at the Adjudication Hearing and used
            by the Court to make Findings of Fact.

Respondent also entered into a Mediated Case Plan Agreement on

the same day, indicating that she would like to work toward

reunification with her children and would obtain a mental health

assessment and comply with random drug testing.

    The trial court held a hearing concerning the petition on

22 July 2013.         At the hearing, the trial court asked Respondent

under   oath     if    she    (1)    recalled      entering     into       the     Mediated

Petition     Agreement;        (2)    had     read     the    agreement;           and   (3)

understood that the court would use the agreement to determine

whether    the     children     were    abused,        neglected,      or     dependent.

Respondent     replied       affirmatively        to   each   of     these    questions.

The trial court then heard the arguments of counsel and ruled

that based upon the stipulated facts contained in the Mediated

Petition     Agreement,        Arthur       and   Thomas      were     neglected         and

dependent juveniles.            The court proceeded to disposition and

granted    legal      and    physical   custody        of   Thomas    to     Mr.    S.   and

authorized a trial home placement for Arthur.                         On 10 September
                                        -4-
2013, the trial court entered its written order adjudicating

Arthur    and   Thomas    to    be   neglected       and    dependent      juveniles.

Respondent appealed to this Court.

                                     Analysis

      Respondent first contends that the trial court erred by

entering a consent order outside the presence, and without the

consent, of Mr. H. in violation of the requirements of N.C. Gen.

Stat. § 7B-801(b1)(1).          A consent order “is the agreement of the

parties, their decree, entered upon the record with the sanction

of the court and operates as a judgment on the merits.”                           In re

Thrift,   137   N.C.     App.   559,    562,   528     S.E.2d     394,    396   (2000)

(citation, quotation marks, and alterations omitted).                           Because

the trial court did not enter a consent order in this case, we

find Respondent’s argument inapposite.                     Instead, as discussed

below,    the    trial     court     found     facts       that    Respondent       had

stipulated to in the Mediated Petition Agreement to support its

adjudication order.          See In re L.G.I., ___ N.C. App. ___, ___,

742   S.E.2d    832,   835     (2013)   (holding      that    order      adjudicating

juvenile to be neglected was based on respondent’s stipulations

and   respondent’s     argument      that    order    was    consent      order    was,

therefore, meritless).

      N.C. Gen. Stat. § 7B-807 provides, in pertinent part, as
                                      -5-
follows:

             (a) If the court finds from the evidence,
             including stipulations by a party, that the
             allegations in the petition have been proven
             by clear and convincing evidence, the court
             shall so state.      A record of specific
             stipulated adjudicatory facts shall be made
             by either reducing the facts to a writing,
             signed by each party stipulating to them and
             submitted to the court; or by reading the
             facts into the record, followed by an oral
             statement of agreement from each party
             stipulating to them.

N.C. Gen. Stat. § 7B-807(a) (2013) (emphasis added).

     Here,    at    the   beginning    of   the    hearing,   all   potential

witnesses were sworn.           Counsel for YFS then announced that the

parties had signed a Mediated Petition Agreement setting forth

the facts relevant to adjudication.           Respondent confirmed to the

trial court that (1) she had entered into the Mediated Petition

Agreement with the assistance of counsel on 6 June 2013; (2) she

had read it; and (3) she understood “the Court will utilize the

petition to determine whether or not your children are either .

. . neglected, or dependent[.]”2

     After    hearing     the    parties’   arguments    about   whether   the

agreed-upon facts established neglect or dependency, the trial

court   stated     its    intention   to    find   by   clear,   cogent,   and



2
  Mr. S. likewise affirmed to the court his agreement with “the
portions of the petition that are regarding [him]self.”
                                                -6-
convincing evidence the “stipulated facts as agreed to by the

parties in a . . . mediated petition.”                       The trial court read the

stipulated facts into the record before addressing the parties a

second    time       “[j]ust      to    make    sure    those   are   the    agreed     upon

facts.”        Only       then    did    the    court    announce     that    “by   clear,

cogent, and convincing evidence [it] is going to adjudicate the

children, [Arthur] and [Thomas], neglected and dependent in this

matter.”        The trial court then proceeded to the dispositional

stage of the proceeding and received additional evidence and

testimony from the juveniles’ YFS case worker and guardian ad

litem, as well as from Mr. S. and Respondent.                             On 10 September

2013, the trial court entered a written order containing its

findings       of    fact      and     conclusions      of   law.      Accordingly,       we

conclude that the trial court properly utilized the agreed-upon

statements          included      in     the    Mediated     Petition       Agreement     as

stipulated       facts         when    adjudicating      Arthur     and    Thomas   to    be

neglected and dependent juveniles.                     N.C. Gen. Stat. § 7B-807(a).

      Respondent next asserts that the facts found by the trial

court     do        not    support       its     adjudications        of     neglect     and

dependency.          In reviewing an adjudication under N.C. Gen. Stat.

§ 7B-807, we must determine “‘(1) whether the findings of fact

are   supported           by    “clear    and    convincing       evidence,”     and     (2)
                                     -7-
whether the legal conclusions are supported by the findings of

fact[.]’”     In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519,

523 (2007) (quoting In re Gleisner, 141 N.C. App. 475, 480, 539

S.E.2d 362, 365 (2000)), aff’d as modified, 362 N.C. 446, 665

S.E.2d 54 (2008).      Unchallenged findings are binding on appeal.

In re C.B., 180 N.C. App. 221, 223, 636 S.E.2d 336, 337 (2006),

aff'd per curiam, 361 N.C. 345, 643 S.E.2d 587 (2007).                      The

conclusion that a juvenile is abused, neglected, or dependent is

reviewed de novo.      In re N.G., 186 N.C. App. 1, 15, 650 S.E.2d

45, 54 (2007), aff’d per curiam, 362 N.C. 229, 657 S.E.2d 355

(2008).

I. Neglect

       A “neglected juvenile” is defined, in relevant part, as

“[a] juvenile who does not receive proper care, supervision, or

discipline . . .; or who is not provided necessary remedial

care; or who lives in an environment injurious to the juvenile’s

welfare[.]”    N.C. Gen. Stat. § 7B-101(15) (2013).           To support an

adjudication of neglect, the facts must show “some physical,

mental, or emotional impairment of the juvenile or a substantial

risk   of   such   impairment   as   a   consequence   of   the   failure   to

provide proper care, supervision, or discipline.”             In re Stumbo,
                              -8-
357 N.C. 279, 283, 582 S.E.2d 255, 258 (2003) (citation and

quotation marks omitted).

    In support of its adjudication, the trial court made the

following pertinent findings of fact:

         5. YFS received this case from DSS in Union
         County, NC.    A referral was made to DSS
         there and a case was opened on these
         children in October 2012.

         6. The issues in the referral were that the
         mother was having her older son [Arthur]
         take inappropriate pictures of her and he
         was being allowed to watch pornography, the
         mother was abusing drugs, and she was
         leaving    the   children   alone   or  with
         inappropriate supervision.    It was alleged
         that    the    mother   was    stealing  her
         grandmother’s and younger son’s medication
         and replacing it with Benadryl.

         7.   The referral was substantiated and a
         treatment case was opened with Union County
         DSS.

         8.   The mother . . . submitted to a drug
         screen on 10/19/12 and tested positive for
         Xanax and marijuana.

         9.   A case plan was developed where the
         mother was to address substance abuse,
         mental health, and parenting issues.     The
         mother was able to address the parenting
         issue, but never addressed her mental health
         or substance abuse issues despite many
         referrals and attempts to get [her] involved
         with services. . . .

         10. The family moved to Mecklenburg County
         in early 2013 when their home in Union
         County  was   foreclosed.    The   mother’s
                     -9-
grandmother owns a house in the [county] and
the mother, children and grandmother/great
grandmother moved into that house.    The DSS
case was transferred to Mecklenburg County.

11.   The case was assigned to YFS worker
Kelly Griffin. . . . [O]n 22 March 2013[,]
Ms.   Griffin   gave   the  mother   contact
information for MeckLink so the mother could
have a mental health assessment through
Monarch.   The mother told Ms. Griffin she
would follow through. . . .

12.   Ms. Griffin was also going to provide
the mother a referral to McLeod for a
substance abuse assessment.     Ms. Griffin
went to the family’s home on 25 March 2013,
but the mother was not there.

13. Ms. Griffin returned to the home on 28
March 2013 and again the mother was not
there.   Ms. Griffin had attempted to call
the mother on several occasions and left
messages, but received no response.

14.    On 27 March 2013, [Respondent] was
arrested and jailed in Union County for
failing to appear in court.      [She] had
pending assault charges from an incident in
2012.

15. The mother was attacked by a friend on
27 March 2013. . . . The friend came in the
family’s home and attacked [her] with a
hammer.   The children were in the mother’s
care at this time, had to see their mother
in   that   condition,  and   witnessed  the
altercation that led to their mother’s
injuries.   The mother’s eyes were black and
blue and she had other facial injuries.

16. YFS heard nothing from the mother until
16 April 2013 when Ms. Griffin made an
unannounced home visit.    She encountered
                    -10-
[Respondent] who told her she had suffered
head injuries and migraine headaches and had
been unable to follow up with her.       Ms.
Griffin had learned about [Respondent] being
in jail through contact with [Thomas]’s
father.

17.   The mother initially denied she had
been told to contact MeckLink, but later
admitted she had just not called them. . . .
The mother called MeckLink on 18 April 2013.

18.   The mother told Ms. Griffin [Arthur]
had left the home without permission and she
did not know where he had gone. The mother
reported that this was his second time
leaving the home without permission.

19.   Ms. Griffin encouraged the mother to
look for [Arthur]. . . . [He] was found at a
school’s basketball court with some friends.
[He] took off running when he saw his mother
pull up, but came back when Ms. Griffin
called his name.     Ms. Griffin spoke with
[Arthur] and he reported he was not happy in
general.

20.    [Respondent] agreed to come to Ms.
Griffin’s office on 18 April 2013 and pick
up a referral for a McLeod assessment.

21.  The mother did not come on the 18th.
She called and said she did not have any
gas.

22. As of 25 April 2013, the mother has not
had a substance abuse or mental health
assessment even though she has been involved
with DSS in Union and Mecklenburg Counties
for over 6 months. [Arthur] missed over 30
days of school (unexcused absences) the
first 60 days the boys were to attend school
in [Charlotte-Mecklenburg].    [Thomas] has
over 10 unexcused absences.
                                                -11-


    As discussed above, Respondent stipulated to these facts

under   oath     at       the     hearing.           Thus,    the    only      remaining       issue

before us is whether the                      trial court’s findings support its

conclusion that the juveniles were neglected at the time YFS

filed its petition on 25 April 2013.                           See T.H.T., 185 N.C. App.

at 343, 648 S.E.2d at 523 (“The role of this Court in reviewing

a trial court’s adjudication of neglect . . . is to determine

(1) whether the findings of fact are supported by clear and

convincing evidence, and (2) whether the legal conclusions are

supported      by     the       findings       of    fact.”       (citation      and    quotation

marks omitted)).

    We      hold      that        the        trial    court’s       findings      support       its

conclusion that the juveniles were neglected.                               The trial court’s

findings    indicate            that     Arthur       and    Thomas    were      not    receiving

“proper    care       .     .     .    [and]    supervision”          and      “live[d]    in    an

environment         injurious          to     [their]       welfare”      at     the    time    the

petition was filed on 25 April 2013.                                N.C. Gen. Stat. § 7B-

101(15).     Specifically, (1) the exposure to a disturbing act of

violence    in      the     home;       (2)     the    inappropriate           supervision      and

Arthur’s    unsupervised               flight       from    the    home     on   at    least    two

occasions;       and        (3)       both     juveniles’         substantial          number    of

unexcused      absences               from     school        following       their      move     to
                                         -12-
Mecklenburg      County     are    facts    sufficient          to    establish       their

status as neglected juveniles.               See In re T.M., 180 N.C. App.

539, 547, 638 S.E.2d 236, 241 (2006) (holding that juvenile’s

“exposure to an environment of violence” supported adjudication

of neglect);      In re McMillan, 30 N.C. App. 235, 238, 226 S.E.2d

693, 695 (1976) (“It is fundamental that a child who receives

proper care and supervision in modern times is provided a basic

education.”).

       Respondent      argues     that    there      was   no    showing       that     her

substance      abuse   or   her    failure      to    obtain     mental    health       and

substance      abuse   assessments       harmed      her   children       or    posed    a

substantial risk of such harm.               See In re E.P., 183 N.C. App.

301, 307, 645 S.E.2d 772, 776 (upholding dismissal of juvenile

petitions absent “evidence that the children had been harmed

because of respondents' substance abuse or that the children

were exposed to a substantial risk of harm”), aff'd per curiam,

362 N.C. 82, 653 S.E.2d 143 (2007).                  We believe, however, that a

parent’s illicit drug use, noncooperation with YFS, and inaction

on her case plan are relevant factors in assessing the risk of

harm to children in her care.                See In re C.M., 183 N.C. App.

207,    212,     644    S.E.2d     588,      593      (2007)         (concluding       that

respondents’ failure to comply with case plan supported trial
                                             -13-
court’s conclusion that juvenile was neglected and that “the

neglect was likely to result in physical, mental, or emotional

impairment or a substantial risk of such impairment”).

      Respondent asserts that the violent assault that occurred

in the home is not relevant to a determination of neglect and

that she “cannot be found to have neglected her children by

having been violently assaulted by a friend[.]”                                  However, a

child’s exposure to violence is relevant in determining if that

child     is    “liv[ing]        in    an       environment     injurious         to       [his]

welfare,”       whether      the      respondent      is    —    or    is    not       —     the

perpetrator of the violence.                    See In re C.M., 198 N.C. App. 53,

66,     678    S.E.2d     794,     802      (2009)    (concluding        that      domestic

violence       by   father     towards       mother    in   presence        of    juveniles

created injurious environment “in that it involved violence”);

In re Helms, 127 N.C. App. 505, 512, 491 S.E.2d 672, 676 (1997)

(holding       that     juvenile       was       in   injurious       environment           and

respondent placed juvenile at risk by repeatedly exposing her to

“violent individuals”).

      Respondent        also     makes      a    similar    argument     regarding           the

trial court’s failure to make a finding as to the reason for the

juveniles’ many unexcused absences from school.                             Respondent’s

arguments       are     not      persuasive,          however,        because      at        the
                                        -14-
adjudicatory     stage        of   an    abuse,        neglect,    or     dependency

proceeding, the juvenile’s status — rather than the degree of

fault attributable to the parent — is the determinative issue

and paramount consideration.            In re B.M., 183 N.C. App. 84, 90,

643   S.E.2d   644,     647    (2007).         Accordingly,       this    Court   has

emphasized     that     “[t]he      purpose       of     the     adjudication     and

disposition proceedings should not be morphed on appeal into a

question of culpability regarding the conduct of an individual

parent.”     In re J.S., 182 N.C. App. 79, 86, 641 S.E.2d 395, 399

(2007).

II. Dependency

      Respondent      next    challenges     the       trial   court’s    conclusion

that Arthur and Thomas were dependent juveniles.                        The Juvenile

Code defines a dependent juvenile, in pertinent part, as one “in

need of assistance or placement because . . . the juvenile’s

parent, guardian, or custodian is unable to provide for the

juvenile’s     care     or     supervision      and      lacks     an    appropriate

alternative child care arrangement.”                    N.C. Gen. Stat. § 7B-

101(9).    “Under this definition, the trial court must address

both (1) the parent’s ability to provide care or supervision,

and (2) the availability to the parent of alternative child care

arrangements.”        In re P.M., 169 N.C. App. 423, 427, 610 S.E.2d
                                            -15-
403, 406 (2005).

      In light of her position that the adjudication of neglect

was       improper,        Respondent       asserts     that     “she   cannot    be

demonstrated as having been ‘unable’ to provide for the proper

care and supervision of either juvenile.”                       Respondent further

contends that the trial court’s findings failed to show the lack

of “an alternative child care arrangement at the time of the

filing of the juvenile petition.”

      “Our courts have, however, consistently held that in order

for   a    parent     to    have    an    appropriate    alternative    child    care

arrangement, the parent must have taken some action to identify

viable alternatives.”              In re L.H., 210 N.C. App. 355, 364, 708

S.E.2d 191, 197 (2011).                  Moreover, an adjudication under N.C.

Gen. Stat. § 7B-807 must be based on the facts existing at the

time the juvenile petition was filed.                   See In re A.B., 179 N.C.

App. 605, 609, 635 S.E.2d 11, 14-15 (2006) (ruling post-petition

evidence inadmissible at adjudicatory stage or hearing).

      The     trial    court       made    the   following     additional   findings

relevant to Arthur’s and Thomas’s status as dependent juveniles:

              23. [Thomas] is diagnosed with Asperger’s
              Syndrome.   [His] father, who does not live
              with the family, decided to have [Thomas]
              live with him after he was notified about
              [Thomas]’s absences.   Mr. [S.] was dropping
              [Thomas] off at [Respondent’s] home in the
                                         -16-
              morning so she could take him to school.
              Mr. [S.] would pick him up at 4:30 PM after
              school.    [Thomas] would spend nights and
              weekends    with    his  father    due   to
              [Respondent’s] injuries from the 27 March
              2013 incident.

              24. Mr. [S.] became very ill and was in the
              hospital when the Juvenile Petition was
              filed.     [Thomas] had returned to his
              mother’s home full time due to Mr. [S.]’s
              illness.

              25. [Arthur]’s father . . . is disabled and
              lives in a nursing home in Wilmington, NC.
              [Respondent] does not know the name of the
              facility. Ms. Griffin completed a search on
              [Mr. H.], but was unable to obtain any
              additional information.

              26. YFS is not aware of any relative or
              fictive kin who live in North Carolina who
              are willing or able to provide placement for
              [Arthur].   Ms. Griffin has obtained contact
              information     for    [Thomas]’s   paternal
              grandparents as a potential placement.   Mr.
              [S.]’s fiancée has expressed an interest in
              caring for [Thomas].

      Taken      together    with        the      findings    supporting     the

adjudication of neglect, we conclude these findings support the

court’s   conclusions       that    (1)         neither   Respondent   nor   the

juveniles’ fathers were able to parent the juveniles at the time

the   petition    was   filed;     and    (2)     no   appropriate   alternative

placements then existed.

      In In re T.B., 203 N.C. App. 497, 692 S.E.2d 182 (2010),

this Court upheld an adjudication of dependency based upon the
                                             -17-
trial   court’s      determination           that   (1)         the   respondent      and    her

partner     were    unable       to    “meet    the    substantial            needs   of    the

children,” id. at 506, 692 S.E.2d at 188; and (2) “[c]ustody

with    a   relative      is     not   an    option        as    no   relative     has      been

identified as a potential placement option,”                           id. at 502-03, 692

S.E.2d at 186.           In the present case, the trial court’s findings

reflect that the juveniles were neglected while in Respondent’s

care and that she failed to take action to address the issues

identified in her case plan.                   See P.M., 169 N.C. App. at 428,

610 S.E.2d at 406-07 (stating that “a failure to comply with

court-ordered       protection         plans    may    establish         an    inability      to

care for or supervise a child if the plans were adopted to

ensure proper care and supervision of the child”).                              Findings of

fact 24 and 25 further showed that Mr. S. was hospitalized and

thus unavailable as a placement option at the time the petition

was filed and that Mr. H. also lacked the capacity to provide

care.

       Finally, we hold that finding of fact 26 is sufficient to

demonstrate        the    lack    of    an     available          alternative      placement

option for either child as of the date of the petition.                                  While

Respondent     observes        that     finding       26    does      not     foreclose     the

existence of an out-of-state placement for Arthur and identifies
                                       -18-
two potential options for Thomas, she does not contend that

either     she     or    the   fathers        affirmatively       identified    an

appropriate placement to YFS.               See L.H., 210 N.C. App. at 366,

708 S.E.2d at 198 (“Having an appropriate alternative childcare

arrangement means that the parent [her]self must take some steps

to suggest a childcare arrangement . . . .”); In re D.J.D., 171

N.C.     App.    230,   239,   615     S.E.2d     26,   32   (2005)   (affirming

juveniles’ adjudication as dependent “since their parents were

neither able to care for them nor did they suggest appropriate

alternate placements”).

                                     Conclusion

       For the reasons stated above, we affirm the trial court’s

order     adjudicating     Arthur     and     Thomas    to   be   neglected    and

dependent juveniles.

       AFFIRMED.

       Judges HUNTER, JR. and ERVIN concur.

       Report per Rule 30(e).